DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 28, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers et al., (US 20020019596; hereinafter E3) in view of Eggers et al., (US 6287304; hereinafter Eggers) and Hancock, (US 20130267943).
Regarding claims 26, 28, and 32-33, E3 discloses (Figures 1 and 26-30) an electrosurgical system comprising: a RF generator (64) configured to operatively couple to an electrosurgical instrument (12) configured to extend a cutting electrode (300-304) of the electrosurgical instrument (12) from a stowed position to a deployed position to capture and extract a target tissue by cutting around the target tissue and removing the target tissue from an ablated tissue mass ([0028], [0116], [0134]). Furthermore, the electrosurgical instrument being configured for single use or multiple uses is simply a functional use limitation. The electrosurgical instrument disclosed by Eggers may be used once and disposed or may be used multiple times.
E3 fails to disclose that the RF generator comprises: an interface to a signal line of the electrosurgical instrument, wherein the signal line is coupled to an identification element housed in the electrosurgical instrument; a memory having stored therein a plurality of control settings, wherein each control setting is associated with control of an electrosurgical instrument type, each electrosurgical instrument type associated with a size characteristic of an excising wand; and a controller configured to select a control setting from the plurality of control settings for an attached electrosurgical instrument based on a signal received via the signal line. However, Eggers teaches 
The E3/Eggers combination fails to teach that the controller is configured to vary a power delivered to the cutting electrode during deployment and cutting to maintain a uniform power density along a length of an exposed portion of the cutting electrode. However, Hancock teaches an electrosurgical system having an impedance discriminator circuit in the controller configured to compensate for varying impedances of the tissue being cut by varying a power delivered to the cutting electrode during deployment and cutting, such that a cutting electrode maintains a uniform power density during the cutting by normalizing delivered power to the tissue ([0035], [0107], [0140], [0145]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the E3/Eggers combination such that the controller is configured to vary a power delivered to the cutting electrode during deployment and cutting to maintain a uniform power density, as taught by Hancock, because the modification would maximize/optimize the efficiency of the tissue cutting function/action (Hancock; [0035]). 
Regarding claim 30, the E3/Eggers/Hancock combination further teaches that each control setting is associated with an electrosurgical instrument type characterized by a maximum capture diameter. Specifically, Eggers discloses that each control setting corresponds with a functional physical characteristic of the electrode (Col. 16, lines 17-34), which may be a maximum capture diameter. 
Regarding claim 31, the E3/Eggers/Hancock combination further teaches (Eggers; Figure 1) that the electrosurgical instrument (40) is configured to be releasably attached to the interface 
Regarding claim 34, the E3/Eggers/Hancock combination further teaches that the identification element comprises a resistor and the interface is configured to apply an electric potential to the signal line and to measure a resistance of the identification element. Specifically, Eggers discloses that the identifier (274) may be a resistor and that the generator and control arrangement (12) interrogate the identifier (274) to identify voltage and/or current settings and limits…particularly corresponding with the functional physical characteristics of the electrodes (Col. 16, line 17-34). In order to identify this using the resistor, the interface (224) must apply an electric potential to the signal line (272a, 272b) to measure a resistance of the identification element. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over E3 in view of Eggers and Hancock, as applied to claim 26 above, and further in view of Ward (US 20140236142).
Regarding claim 27, the E3/Eggers/Hancock combination teaches the system of claim 26, but fails to teach that each control setting comprises a member selected from the group consisting of: an output voltage for arc initiation; an output time for arc initiation; an soft-start output power in the form of a time constant value; and a power profile definition comprising a plurality of power values over time. However, Ward teaches (Figure 10) an electrosurgical system that is configured to operate using a control setting having a power curve (1000) which is a power profile definition comprising a plurality of power values over time ([0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the E3/Eggers/Hancock combination to include a power profile definition comprising a plurality of . 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over E3 in view of Eggers and Hancock, as applied to claim 26 above, and further in view of Puterbaugh (US 20140094120).
Regarding claim 29, the E3/Eggers/Hancock combination teaches the system of claim 26, but fails to teach that the plurality of control settings are stored in a look-up table. However, Puterbaugh teaches an electrosurgical system in which preset control settings are stored and selected from a look-up table ([0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the E3/Eggers/Hancock combination to store the control settings in a look-up table, as taught by Puterbaugh, because the memory disclosed by Eggers and the look-up table taught by Puterbaugh achieve the same result of storing a plurality of control settings, making them equivalent and it has been held that substituting equivalent parts of an invention involves only routine skill in the art. MPEP 2144.06 (II)(B).
Claims 38-40 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers et al., (US 20040030328; hereinafter E2) in view of Hancock and Daw et al., (US 20130211398; hereinafter Daw).
Regarding claims 38-39 and 43-46, E2 discloses (Figures 1 and 8) an electrosurgical system comprising: an excising wand (12) having one or more extendable electrode arms (210-214) configured to extend a cutting electrode (pursing cable 230-234) coupled to the electrode arms (210-214) from a stowed position to a deployed position, wherein, during the extension of 
E2 fails to disclose an impedance discriminator circuit configured to compensate for varying impedances of the tissue being cut such that the cutting electrode maintains a constant power density along a length of an exposed portion of the cutting electrode during the extension and cutting by normalizing delivered power to the tissue, wherein the impedance discriminator circuit comprises an impedance matching network. However, Hancock teaches an electrosurgical system having an impedance discriminator circuit in the controller configured to compensate for varying impedances of the tissue being cut by varying a power delivered to the cutting electrode during deployment and cutting, such that a cutting electrode maintains a constant power density during the cutting by normalizing delivered power to the tissue ([0035], [0107], [0140], [0145]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify E2 to include an impedance discriminator circuit configured to compensate for varying impedances of the tissue being cut such that the cutting electrode maintains a constant power density during the cutting by normalizing delivered power to the tissue, as taught by Hancock, because the modification would maximize/optimize the efficiency of the tissue cutting function/action (Hancock; [0035]).

Regarding claim 40, the E2/Hancock/Daw combination teaches the system of claim 39 and that the impedance discriminator circuit is configured to normalize varying impedances within a range of about 50 to about 1800 ohms. Specifically, E2 discloses that the system is capable of uniform performance over a load impedance range of from about 100 ohms to about 2000 ohms, which calls for a substantially constant power output characteristic ([0017], [0102], [0166]). Since the constant power output characteristic in the modified system is achieved using the impedance discriminator circuit taught by Daw, the impedance discriminator circuit of the modified device must be configured to normalize varying impedances within a range of about 100 ohms to about 2000 ohms. 
Regarding claim 42, the E2/Hancock/Daw combination teaches the system of claim 38, but fails to teach that the impedance matching network has an underdamped Bode response at .  
 Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over E2 in view of Hancock and Daw, as applied to claim 38 above, and further in view of Morgan et al, (US 20120095457; hereinafter Morgan).
Regarding claims 47 and 48, the E2/Hancock/Daw combination teaches the system of claim 38, but fails to teach that the impedance discriminator circuit comprises a passive filter circuit or an active filter circuit. However, Morgan teaches an electrosurgical system which may use a passive or active components (412) in an impedance discriminator (matching) circuit, ([0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the E2/Hancock/Daw combination such that the impedance discriminator circuit comprises a passive filter circuit or an active filter circuit, as taught by Morgan, because these are known conventional networks in the art used for impedance matching.
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. Regarding Applicant’s argument that Hancock fails to teach the newly amended limitations “wherein the controller is configured to vary a power delivered to the cutting electrode during deployment and cutting to maintain a uniform power density along a length of an exposed . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794